        Case 1:20-cr-00115-DLC Document 47 Filed 06/09/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


 UNITED STATES OF AMERICA,                               CR 20–115–BLG–DLC

                      Plaintiff,

        vs.                                                     ORDER

 DAVID ALOANSO ZUNIGA,

                      Defendant.


      Before the Court is the government’s Motion for Final Order of Forfeiture.

(Doc. 46.) The Court ordered final forfeiture as to Defendant David Aloanso

Zuniga at his March 17, 2021 sentencing. (Doc. 42 at 7.) Thus, the Court

construes the instant motion to relate to any outstanding third-party interests.

      After reviewing the motion (Doc. 46), the Court FINDS:

      (1)     The United States commenced this action pursuant to 18 U.S.C.

§ 924(d). (Sealed Doc. 1.)

      (2)     The Court entered a Preliminary Order of Forfeiture on March 17,

2021. (Doc. 40.)




                                          1
             Case 1:20-cr-00115-DLC Document 47 Filed 06/09/21 Page 2 of 2



         (3)    All known interested parties were provided an opportunity to respond

and publication has been effected as required by 18 U.S.C. § 982(b)(1) and 21

U.S.C. § 853(n)(1). (Doc. 45.)

         (4)    Cause appears to issue a final forfeiture order under 18 U.S.C.

§ 924(d).

         Accordingly, IT IS ORDERED that:

         (1)    The motion (Doc. 46) is GRANTED.

         (2)    Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 924(d), free from the claims of any other

party:

         •      16 rounds of .45 ACP ammunition;
         •      10 rounds of .40 S&W ammunition; and
         •      10 rounds of CCI .22 caliber ammunition.

         (3)    The United States shall have full and legal title to the forfeited property

and may dispose of it in accordance with the law.

         DATED this 9th day of June, 2021.




                                             2
